Citation Nr: 1211843	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial compensable rating for status post right second metatarsal stress fracture.

5.  Entitlement to an initial compensable rating for Fournier gangrene.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By the November 2008 decision, the RO denied the Veteran's claims for service connection for tinnitus and degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg as secondary to service-connected status post right second metatarsal stress fracture.  The RO also granted service connection for what it identified at the time as diabetes mellitus with Fournier gangrene, assigning an initial 20 percent disability rating, and for status post right second metatarsal stress fracture, assigning an initial noncompensable disability rating.  By the August 2009 rating decision, the RO granted the Veteran a separate noncompensable disability rating for Fournier gangrene.  

The decision below addresses the Veterans claim of service connection for tinnitus.  The remaining claims are addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to his period of active military service.



CONCLUSION OF LAW

The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, the Veteran contends that his current tinnitus is attributable to noise exposure he experienced while serving on active duty.  First, the Board notes that the Veteran carries a current diagnosis of tinnitus, assigned by a private audiologist in May 2008.  The Veteran served on active duty from September 1969 to September 1971.  His DD Form 214 indicates that his military occupational specialty was armor crewman and that he was awarded a rifle marksman badge.

Relevant evidence consists of the Veteran's service treatment records as well as a private audiological evaluation conducted in May 2008.  At medical examinations conducted in May 1969 and June 1971, the Veteran was found to have normal hearing and normal ears.  His service treatment records are silent as to any complaints of or treatment for tinnitus.  Following the filing of the instant claim, the Veteran underwent VA examination in October 2008.  Although acknowledging the Veteran's complaints of tinnitus, the examiner did not assign a diagnosis of tinnitus or address the etiology of the Veteran's complained-of symptomatology.  

The Veteran underwent private audiological evaluation in May 2008.  At that time, he reported having experienced tinnitus since witnessing a bomb explosion less than 100 feet away.  He also reported exposure to acoustic trauma from ongoing weapons fire while he was in Vietnam.  The examiner noted that the Veteran had used hearing protection in his post-service employment and diagnosed the Veteran with tinnitus.   In opining that the Veteran's tinnitus was etiologically linked to his in-service noise exposure, the examiner noted both the Veteran's in-service exposure to cannon and tank fire and exposure to the explosion as noise that caused his current disorder.

Upon consideration of the above evidence, the Board finds that a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus that has been linked to military service.  Specifically, the Veteran's private audiological examiner opined that the Veteran's tinnitus was likely related to acoustic trauma suffered in service.  This opinion is not contradicted by any medical evidence of record.  (The October 2008 VA examiner did not offer an etiological opinion as to the Veteran's tinnitus.)  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service, as it is consistent with his military occupational specialty of armor crewman, as well as his report of having experienced acoustic trauma when an explosion went off on a truck in his convoy.  Furthermore, the Veteran is competent to testify as to the existence of ringing in his ears that began in service and has persisted since.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).

As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Veteran has testified that the symptoms of his tinnitus have continued from his time in service to the present.  The Board thus concludes that the Veteran currently suffers from tinnitus that began in service.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's lay statements regarding onset and continuity of tinnitus and the medical evidence of record, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's remaining claims.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the RO failed to satisfy the duty to notify the Veteran as required by the VCAA.  Although the RO provided the Veteran with a notice letter in March 2008, that letter did not address the elements necessary to establish entitlement to the Veteran's claims.  In addition, the RO failed to provide notice to the Veteran regarding the assignment of rating criteria and effective dates.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses his claims for entitlement to service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg as secondary to service-connected status post right second metatarsal stress fracture; entitlement to an initial rating in excess of 20 percent for diabetes mellitus; entitlement to an initial compensable rating for status post right second metatarsal stress fracture; and entitlement to an initial compensable rating for Fournier gangrene, to include the information and evidence needed to substantiate the claims, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must also provide notice concerning the assignment of effective dates and rating criteria pursuant to Dingess/Hartman, supra.  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the record indicates that the Veteran has received ongoing treatment for his disorders from private treatment providers.  However, the Board notes that no such treatment records have been associated with the claims file.  The Veteran did not submit these records, and the RO appears not to have sought to obtain information on the Veteran's private treating physicians or consent from the Veteran to attempt to obtain any available records.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Therefore, as the identified medical records may have a bearing on the Veteran's claims, the AOJ must request consent from the Veteran to seek any available records.  The AOJ must then attempt to obtain any examination or treatment records from the identified private care provider(s) and associate them with the claims file.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has contended that he has disorders of the left ankle, foot, and leg attributable to his service-connected right foot disorder.  Specifically, the Veteran claims that he has developed pain and problems in his left ankle, foot, and leg brought about by overcompensation due to pain in his right foot from his service-connected right metatarsal stress fracture.

Regarding diagnosis of the Veteran's disability, the Board notes that the Veteran's service treatment records are silent as to any problems with the Veteran's left leg, ankle, or foot, although a stress fracture to the right foot was noted during service.  Post-service treatment records reflect that the Veteran was diagnosed in 2008 with arthritic changes in his left foot, ankle, and leg.  In a January 2008 letter, his private physician suggested that the left lower extremity problems were due to "overuse" resulting from the Veteran's right foot disorder.  In addition, the Veteran was given a VA examination in October 2008 relating to his left lower extremity claims.  At that time, the examiner noted that the Veteran had fractured his right foot in service and acknowledged his complaints of pain and swelling in his left foot and ankle, which the Veteran attributed to overuse due to compensating for his right foot pain.  The examiner diagnosed the Veteran with degenerative joint disease of the left ankle and chronic sprain of the left foot and opined that the disabilities were not likely related to the Veteran's military service or to his right foot disorder.  However, the examiner failed to offer any rationale for this opinion.   

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the October 2008 VA examiner attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not provide an adequate rationale for his stated opinion that the Veteran's currently diagnosed chronic left foot sprain and degenerative joint disease of the left ankle were not etiologically linked to service or caused or worsened by his service-connected right foot disorder.  Because the VA examiner did not provide an explanation for his medical nexus opinion, the Board finds that the October 2008 VA medical opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Regarding the Veteran's claims for increase, a review of the Veteran's claims file reflects that he was provided VA examination in October 2008.  The record also reflects that the Veteran has received treatment with private treatment providers for his right foot disorder, diabetes mellitus, and Fournier gangrene.  However, the Veteran stated in his September 2009 VA Form 9 (Appeal to Board of Veterans Appeals) that he believed his disabilities had worsened since the VA medical examination, which was conducted in October 2008.  At that time, he referenced private treatment records as evidence of his ongoing treatment for his worsening condition.  Further, the Veteran noted specifically in his January 2009 notice of disagreement that he was required to regulate his activities to treat his diabetes mellitus.  

The Board notes that the Veteran is qualified, as a lay person, to report symptoms such as pain.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Board notes here that the Veteran has claimed that his service-connected disabilities have deteriorated since his last relevant VA examination, which took place more than three years ago.  In light of these complaints, therefore, a remand is required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's diabetes mellitus, status post right second metatarsal stress fracture, and Fournier gangrene.  Under these circumstances, the Veteran must be scheduled to undergo VA examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner(s) must identify and describe the current severity of all symptoms of the disabilities at issue.  The VA examiner(s) must specifically address all the Veteran's symptoms in assessing the current severity of his disabilities.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claims remaining on appeal, both for service connection on a direct and secondary basis and for higher initial ratings.  

2.  The AOJ must ensure that all files saved to the compact disc documenting the Veteran's application for SSA benefits are printed and associated with the claims file.  

3.  The Veteran must be given opportunity to identify any private sources of treatment or evaluation, and he must be assisted in obtaining any such records.  Consent must be sought for the release of any records still on file with any identified treatment provider(s).

4.  The AOJ must obtain from any private treatment provider identified by the Veteran any available medical records pertaining to the Veteran's examination or treatment at any time since his separation from active duty.  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

5.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s).  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Claim for service connection-The VA examination is necessary to determine any relationship between the Veteran's current left lower extremity disabilities and his service-connected right foot disorder, and between any left lower extremity problem and military service.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his current degenerative joint disease of the left ankle, chronic sprain of the left foot, or any other diagnosed left lower extremity disability has been caused or made chronically worse by his service-connected status post right second metatarsal stress fracture, or directly by his time in service.  The January 2008 letter from the Veteran's private treatment provider suggesting a link between his left and right lower extremity disorders must be discussed in the context of any negative opinion.

A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

Examinations for higher ratings-The examiner(s) must ascertain the current severity of the Veteran's diabetes mellitus, status post right second metatarsal stress fracture, and Fournier gangrene.  An examiner must address whether the Veteran currently requires regulation of activities to treat his diabetes mellitus and must assess, in detail, the severity of both his diabetes and his Fournier gangrene.  

An examiner must also report range of motion affected by the right second metatarsal disability.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right foot; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  All findings necessary to rate any such disability should be made, including any neurologic manifestations.

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)

6.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to whether any "staged" rating is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


